Citation Nr: 0014793	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  95-32 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder.

2.  Entitlement to an increased rating for postoperative 
residuals of hiatal hernia repair, currently rated as 10 
percent disabling. 

3.  Entitlement to a total disability rating for compensation 
based on unemployability of the individual.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had active Army service from August 1965 to 
September 1967 and from February 1970 to February 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, that denied a claim for an increased rating 
for a service-connected back condition, then rated as 20 
percent disabling.  That rating decision also denied a claim 
for a compensable rating for hiatal hernia.  This appeal also 
arises from an April 1996 RO rating decision that reopened 
and denied a claim for service connection for posttraumatic 
stress disorder (PTSD).  The veteran has appealed for 
favorable resolution.

In February 1999, the Board adjudicated the claim for an 
increased rating for a service-connected back condition; 
hence, that issue is no longer before the Board.  In that 
decision, the Board remanded the PTSD and hiatal hernia 
repair issues for further development.  Since that time, the 
RO has assigned a 10 percent rating for hiatal hernia repair 
effective from August 1993; however, inasmuch as a higher 
evaluation is potentially available, and the veteran is 
presumed to seek the maximum available benefit for a 
disability, the veteran's claim for an increased rating 
remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).  The RO continued the denial of service connection 
for PTSD.

During the remand period, the veteran requested a total 
disability rating for compensation based on unemployability 
of the individual (TDIU).  This benefit was denied in a 
September 1999 RO rating decision.  The veteran submitted a 
notice of disagreement in September 1999 and the RO issued a 
statement of the case (SOC) in December 1999.  The veteran 
submitted a substantive appeal in February 2000.  He has not 
requested a hearing on the issue.




REMAND

I.  Service Connection for PTSD

Initially, the Board finds that the veteran's claim for 
service connection for PTSD is well grounded, meaning 
plausible.  The veteran has submitted medical evidence of a 
diagnosis of PTSD, his own lay evidence of combat and combat-
related in-service stressful incidents, and a medical-nexus 
evidence linking his PTSD to service.  This satisfies the 
definition of a well-grounded claim.  See Patton v. West, 
12 Vet. App. 272, 276 (1999).  However, the establishment of 
a plausible claim does not dispose of the issue, it merely 
triggers the VA duty to assist.  See 38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.159 (1998); Littke v. Derwinski, 
1Vet. App. 90, 91-92 (1990).

In approximately April 1997, the veteran reported in a hand-
written letter that he had served in Vietnam near Hue, Phu 
Bai, and "Camp Eagle."  He essentially reported that he 
served as a lookout, armed escort, and as a base camp guard.  
He reported "constant mortar fire" and said that one mortar 
explosion lifted him into the air, wrenched his back, and 
ended his Vietnam tour.  In another communication with the RO 
in April 1997, the veteran reported on a VA Form 4138 that in 
September or October 1970, at Camp Eagle, a mortar round 
landed nearby and caused him to injure his back and break 
some teeth.  

In February 1999, the Board remanded the case to the RO for a 
PTSD examination.  If PTSD was found, the VA examiner was to 
identify the PTSD stressors in order that the RO could 
undertake verification of those stressors.  

According to a March 1999 VA PTSD examination report, the 
veteran did have PTSD.  He indicated that his PTSD stressors 
were having been shot in the back during guard duty and 
having been "blown up" by a mortar explosion, to which he 
also attributed his service-connected back injury.  The VA 
examiner related the veteran's PTSD to these events.  

Subsequently, the RO determined that the veteran had not 
participated in combat; however, the claims file does not 
reflect any attempt to verify the veteran's claimed 
stressor(s).  The United States Court of Appeals for Veterans 
Claims (Court) held that when remand orders are not complied 
with, the Board itself errs in failing to ensure compliance.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The case 
must therefore be remanded to the RO for verification of the 
claimed stressor(s).  See VA ADJUDICATION PROCEDURE MANUAL 
M21-1, Part III, paragraph 5.14(b)(5). 

II.  Increased Rating

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is capable of substantiation 
and is therefore well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  A claim that a service-connected 
condition has become more severe is well grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  The Board finds a further VA duty to assist the 
veteran in the development of this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

The February 1999 Board remand requested that the veteran be 
afforded a VA examination for his service-connected hiatal 
hernia and that the claims file be made available to the 
examiner in conjunction with the examination.  The March 1999 
examination report does not note any review of the claims 
file and, for this reason, the veteran's representative has 
requested a complete re-examination.  In this case, the Board 
does not find a re-examination to be necessary; however, in 
order to ensure that the disability is accurately rated, the 
Board will return the claims file for such review.  38 C.F.R. 
§ 3.327.  The Board requests that the examiner who conducted 
the March 1999 esophagus and hiatal hernia examination review 
the claims file and submit an addendum noting such review 
along with any additional information concerning the hiatal 
hernia that may be forthcoming.  The veteran may be re-
examined if necessary.


III.  TDIU

The Board finds that the claim for TDIU is well grounded, 
thus triggering VA's duty to assist.  

Although the veteran's back disability was evaluated by a VA 
medical examiner in January 1998, the examiner did not offer 
an opinion concerning what effect the back disability had on 
the veteran's ability to work.  In September 1999, the RO 
denied entitlement to TDIU.

The veteran has alleged that he receives Social Security 
Administration (SSA) disability benefits because of his 
service-connected back condition.  Although a letter from SSA 
documenting the monetary amount of the disability award is of 
record, the RO has not attempted to obtain all records 
pertinent to the SSA award.  The Court has held that although 
SSA decisions with regard to unemployability are not 
controlling for purposes of VA adjudication, such decisions 
are pertinent to a determination of the appellant's ability 
to engage in substantially gainful employment.  See Martin v. 
Brown, 4 Vet. App. 136, 140 (1993).  Moreover, in Brown v. 
Brown, 4 Vet. App. 307 (1993), the Court indicated that where 
another body has determined that the veteran is unemployable, 
that determination must be fully addressed without resort to 
speculation on employability, or else the claim must either 
be allowed or returned for further development.  The Court 
has also stated that when a veteran submits a well-grounded 
claim for TDIU, VA may not reject the claim without producing 
evidence, as distinguished from mere conjecture, that the 
veteran can perform work that would produce sufficient 
income.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing 
Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the 
Court specifically stated that VA has a duty to supplement 
the record by obtaining an examination which includes an 
opinion on what effect the appellant's service-connected 
disability has on his ability to work.  Friscia, at 297, 
citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 
3.327, 4.16(a); Beaty, 6 Vet. App. at 538; and Obert v. 
Brown, 5 Vet. App. 30, 33 (1993). 

In June 1999, the veteran, through his representative, 
reported that his back disability precluded working.  In 
effect, he claimed that the back disability had worsened in 
severity since the prior examination.  The veteran's 
representative has requested that the veteran be afforded a 
fresh VA examination to determine whether his service-
connected back disability would preclude employment.  The 
Board agrees that a medical expert should answer this 
question.  

For the aforementioned reasons, the case is REMANDED to the 
RO for the following actions:

1.  After obtaining the necessary 
authorization(s) from the veteran, the RO 
is to request and associate with the 
claims file copies of any relevant 
medical records (VA or private) not 
associated with the claims file.  If such 
records are not available, the RO should 
clearly document that fact in the claims 
file.  The veteran should also be asked 
to provide any other documentary evidence 
of the adverse impact his service-
connected disability or disabilities have 
on his employment.  

2.  The RO should attempt to obtain any 
SSA disability determination and the 
medical records upon which such decision 
is based.  If such records are not 
available, the RO should clearly document 
that fact in the claims file.

3.  After receiving and associating the 
above mentioned records, the file should 
be returned by the RO to the VA examiner 
who conducted the March 1999 esophagus 
and hiatal hernia examination.  If that 
examiner is not available, a qualified 
substitute may be used.  The examiner is 
asked to review the claims folder and 
prepare an addendum noting review of the 
claims folder.  Any additional pertinent 
findings or information with regard to 
the veteran's service-connected hiatal 
hernia repair should be set forth in a 
typewritten report.  The veteran may be 
re-examined if necessary.

4.  The RO should contact the veteran and 
ask him to provide any additional 
information concerning the date, time, 
and place, of his claimed PTSD 
stressor(s), unit or units to which 
assigned during that time, and the names 
and units of any other servicemen 
involved.  He should be informed that 
such evidence may include any photographs 
or other documentation that might serve 
to verify alleged stressors, including 
combat.  He should be advised that 
information is vitally necessary to 
obtain supportive evidence of stressful 
events and that the information about 
stressors must be as specific as possible 
because without such details an adequate 
search for verifying information cannot 
be conducted.  The veteran should also be 
informed of the probative value of any 
lay statements from persons with 
knowledge of the alleged stressful 
events.  The RO should attempt to assist 
the veteran in obtaining such statements.  
All records so obtained should be 
associated with the claims file.

5.  Thereafter, the RO should contact the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), located at 
7798 Cissna Road, Suite 101, Springfield, 
VA 22150-3197.  USASCRUR should be 
requested to provide any available 
information that might corroborate the 
veteran's alleged stressors.  Any 
USASCRUR report or response obtained 
should be associated with the claims 
file.

6.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, as to whether the 
veteran was engaged in combat and whether 
he did experience any of his claimed 
stressor(s) and determine whether the 
evidence is sufficient to establish the 
occurrence of the stressor(s).  If so, 
these findings should be specified for 
the record.

7.  The RO should then schedule the 
veteran for a VA psychiatric examination 
in order to determine, after a review of 
all pertinent evidence and evaluation of 
the veteran, whether he currently meets 
the diagnostic criteria for any 
neuropsychiatric diagnosis, to include 
PTSD.  If at all possible, the veteran 
should be evaluated by a psychiatrist who 
has not previously seen him.  Any 
necessary special studies or tests, to 
include psychological testing should be 
accomplished.  The examiner is hereby 
notified that only the verified history 
detailed in the reports provided by the 
RO may be relied upon, in determining 
whether the veteran experienced an 
inservice stressor that may be related to 
any diagnosed disorder,   If a diagnosis 
of PTSD is deemed appropriate, the 
examiner should comment upon the link, if 
any, between the current symptomatology 
and one or more of the inservice 
stressors found to be established by the 
RO.  Again, it is critical that the 
claims folder, along with any additional 
evidence requested above, be provided to 
the examiner for review.  The examination 
report should reflect review of pertinent 
material in the claims folder and include 
the complete rationale for all opinions 
expressed.

8.  After the above development has been 
completed to the extent possible, an 
appropriate examination should also be 
scheduled to determine whether the 
veteran's service connected disabilities 
precludes employment.  The claims file 
and a copy of this remand should be made 
available to the examiner for review in 
connection with this examination.  The 
examiner should review the claims file, 
examine the veteran, and offer an opinion 
as to the impact that the service-
connected disabilities have on the 
veteran's employment, that is, whether 
gainful employment is precluded by 
service connected disabilities, 
considering the veteran's education, 
training, and previous work experience.

9.  The RO should undertake any 
additional development suggested by the 
evidence received and the examiner's 
findings and opinions, or lack thereof.  

10.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action is to be 
implemented.  After ensuring that all 
requested development has been completed 
to the extent possible, the RO is to re-
adjudicate all remanded issues on the 
basis of all relevant evidence of record, 
and in light of all applicable statutes, 
regulations, and case law.  Review of the 
TDIU claim should also reflect 
consideration of 38 C.F.R. § 3.321(b).  

11.  If any determination remains 
unfavorable to the veteran, he and his 
representative should then be provided 
with a supplemental statement of the case 
and afforded the appropriate period of 
time in which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	B. Lemoine
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


